DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0274358 to Hidalgo in view of US Patent No. 2,614,689 to Miller.
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  The modified Hidalgo does not teach the two edge walls to comprise a sloped part extending from the base surface to a vertical part extending to a top surface of the support.  However, Miller discloses a support leg (4) for a support assembly (Fig 1) and in particular discloses the support leg comprising two vertical opposing side walls and two edge walls, the edge walls comprising a sloped part (groove 6) extending from the base surface to a vertical part extending to a top surface (14) of the support (Figs 2-3).  One of ordinary skill in the art would have found it further obvious to incorporate a sloped part to the Hidalgo support end walls as suggested by Miller in order to accommodate crosswise ties that can serve to hold the support legs in place during handling and shipment (Miller, col. 2, ll. 15-20).


    PNG
    media_image1.png
    636
    966
    media_image1.png
    Greyscale


Regarding claim 4, the modified Hidalgo further teaches the walls (11, 12) and interconnect structure (C) capable of performing compressive load bearing of the stack since it has the structure as recited (Fig 1).
Regarding claim 6, the modified Hidalgo further discloses repeating pattern of intersecting vertical structure includes element oriented diagonally relative to walls (C, Fig 4a).
Regarding claim 18, the modified Hidalgo further discloses two or more cross leg structures (10’), each of which includes one or more insertion elements (72) adapted to detachably fit into at least one of the hollowed channels extending between top and bottom plane of support legs (Fig 1a), wherein two or more the support legs and cross legs structures collectively form a package load-bearing assembly in a form of a support platform or surface (Fig 1)

Claim 1-2, 4-5, 7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0177958 to Adams et al (Adams) in view of Miller.



    PNG
    media_image2.png
    480
    805
    media_image2.png
    Greyscale


Regarding claim 2, Adams further discloses at least one binding element (36) to press and bind at least one of the support legs to a plaster board stack.
Regarding claim 4, the modified Adams further teaches the walls (18, 20) and interconnect structure (22) capable of performing compressive load bearing of the stack since it has the structure as recited (Fig 8).
Regarding claim 5, the modified Adams further discloses repeating pattern of intersecting vertical structures including elements oriented perpendicular to walls (22, Fig 1).
Regarding claim 7, the modified Adams further discloses repeating pattern of intersecting vertical structures including elements oriented tangentially to walls (22, Fig 1).
Regarding claim 10-11, the modified Adams further discloses binding strap grooves/channel (6, Miller) on tips of support legs and said grooves are adapted to accept and retain a respective plastic strap binding element (Fig 2, 4, Miller).
Regarding claims 12-13, the modified Adams teaches the assembly of claim 4 but does not teach the thickness and weight of the assembly as recited.  However, it would have been Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Miller and Applicants Admitted Prior Art (AAPA).
Regarding claims 8-9, the modified Adams teaches the assembly of claim 2 and further teaches binding elements being straps (36) but does not teach them made of plastic or stretchable.  However, since applicant does not challenge the official notice taken in that such stretchable plastic and plastic straps were known in the art and thus admits such strap materials were known in the art, one of ordinary skill in the art would have found it obvious to substitute the straps of Adams with plastic stretchable straps in order to facilitate attachment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/               Examiner, Art Unit 3735